Exhibit 10.8



[exhibit10_8x1x1.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Stock Option Award Agreement

“Participant”: [Name]

“Date of Award”: [Date]

     This Award Agreement, effective as of the Date of Award set forth above,
represents the grant of Options by CIT Group Inc., a Delaware corporation (the
“Company”), to the Participant named above, pursuant to the provisions of the
Amended and Restated CIT Group Inc. Long-Term Incentive Plan (the “Plan”). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

     The parties hereto agree as follows:

   

(A)

Grant of Stock Options. The Company hereby grants to the Participant Options to
purchase Shares in the manner and subject to the terms and conditions of the
Plan and this Award Agreement as follows:

       (1) Number of Options granted: [number]        (2) “Option Price”:
[$x.xx]        (3) “Option Term”: The Options shall have a term of seven (7)
years ending on the       seventh (7th) anniversary of the Date of Award.     
(B) Vesting and Exercise of Options.        (1) Subject to Section (E) of this
Award Agreement, Options do not provide the Participant with any rights or
interests therein until they vest and become exercisable in accordance with the
following:           (a) One-third of the Options will vest and become
exercisable on a cumulative basis, on each of the first, second and third
anniversaries of the Date of Award.         (b) Any Options not previously
vested in accordance with Section (B)(1)(a) shall vest and become exercisable as
of the date of the Participant’s termination of membership on the Board due to
death, Disability or an Approved Departure.        (2) Options which have not
vested and become exercisable at the time of the Participant’s termination of
membership on the Board (for any reason other than death, Disability or an
Approved Departure) shall terminate immediately and be of no further force or
effect.          (3) Upon vesting, the Options will remain exercisable until
they terminate in accordance with Section D below.       

For the purposes of this Award Agreement, “Disability” shall be defined as a
physical or mental impairment sufficient to make a Participant unable to perform
the services required of a member of the Board, as determined by the Committee.
“Approved Departure” shall be defined as a termination of the Participant’s
membership on the


--------------------------------------------------------------------------------




     

Board, including a resignation from the Board by the Participant or a
Participant not standing for re-election to the Board, provided that such
termination is approved in advance by the Board. Notwithstanding the foregoing,
a termination resulting from (i) the Participant’s willful and continued failure
to substantially perform his or her duties as a member of the Board, (ii) an act
of fraud or an intentional misrepresentation by the Participant or (iii) the
Participant’s commission of a felony, in each such case, as determined by the
Board in its sole discretion, shall not constitute an Approved Departure.

    

(C)

How to Exercise an Option.

       (1) The Options may be exercised by telephone or written notice to the
Company’s stock plan administrator, currently Smith Barney (“Administrator”),
specifying the number of Shares the Participant then desires to purchase, which
may not be fewer than twenty-five (25). Except as provided in Section (C)(2)
below, a Participant must send a check payable to the order of the Administrator
for an amount in United States dollars equal to the Option Price of such Shares
plus any fees or, if the Committee permits, Shares having an aggregate Fair
Market Value (as of the trading date immediately preceding the date of exercise)
equal to such Option Price which have been held by the Participant for at least
six (6) months, or a combination of cash and such Shares. The Committee reserves
the right to modify the exercise procedures from time to time.        (2)
Subject to the approval of the Committee and applicable securities laws, the
Participant may be permitted to exercise the Options pursuant to a “cashless
exercise” procedure, as permitted under Federal Reserve Board’s Regulation T, or
by any other means which the Committee, in its discretion, determines to be
consistent with the Plan’s purpose and applicable law.        (3) As soon as
practicable after receipt of such written notification and payment, Share
certificates shall be issued in the Participant’s name. The Company and the
Administrator shall maintain a record of all information pertaining to the
Participant’s rights under this Award Agreement.     

(D)

Termination of Options. The Options, which have vested and become exercisable as
provided in Section (B), shall terminate and be of no force or effect as
follows:

       (1) If the Participant’s membership on the Board terminates during the
Option Term by reason of the death or Disability of the Participant, the Options
terminate and have no further force or effect upon the earlier of (i) three (3)
years after the date of the Participant’s death or Disability and (ii) the
expiration of the Option Term.        (2) If the Participant’s membership on the
Board terminates during the Option Term due to an Approved Departure, the
Options will terminate and have no further force or effect upon the expiration
of the Option Term.        (3) If the Participant’s membership on the Board of
Directors terminates during the Option Term for any reason other than death,
Disability or an Approved Departure, the Options will terminate and have no
further force or effect upon the earlier of (i) the expiration of three (3)
months after the termination event or (ii) the expiration of the Option Term.  
    (4) If the Participant continues as a member of the Board through the Option
Term, the Options terminate and have no further force or effect as of the
expiration of the Option Term.


2

--------------------------------------------------------------------------------




   

(E)

Change of Control. Notwithstanding any provision contained in the Plan or this
Award Agreement to the contrary, upon a Change of Control prior to the
termination of the Participant’s membership on the Board, all Options that have
not been terminated prior to the effective date of the Change of Control shall
immediately vest and become exercisable and shall remain exercisable until the
earlier of (i) the expiration of the Option Term and (ii) the second anniversary
of the Participant’s termination of membership on the Board.

   

(F)

Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to Shares subject to the Options (including voting rights) until
such time that the Option Price has been paid in full and the Shares have been
issued and delivered to the Participant. No adjustment shall be made for
dividends or other rights for which the record date is prior to such date,
except as provided in Section 13 of the Plan.

   

(G)

Transferability. The Options are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.
Further, except as set forth in Section 12(b) of the Plan, during the
Participant’s lifetime, the Options shall be exercisable only by the
Participant, or in the event of the Participant’s legal incapacity, the
Participant’s legal guardian or representative.

   

(H)

Miscellaneous

       (1) The Plan provides a complete description of the terms and conditions
governing all Awards granted thereunder. This Award Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. If there is any inconsistency between the terms of
this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
       (2) The Committee shall have the right to impose such restrictions on any
Shares acquired pursuant to the exercise of the Option as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which such Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to such Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon the
Participant.        (3) The Board may at any time, or from time to time,
terminate, amend, modify or suspend the Plan, and the Board or the Committee may
amend or modify this Award Agreement at any time; provided, however, that no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.        (4) As the Option
Price is equal to the Fair Market Value of a Share, the Options are intended to
be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”). Notwithstanding the forgoing or any
provision of the Plan or this Award Agreement, if any provision of this Award
Agreement or the Plan contravenes Section 409A or could cause the Participant to
incur any tax, interest or penalties under Section 409A, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A, or to avoid the
incurrence of taxes, interest and penalties under Section 409A,


3

--------------------------------------------------------------------------------




     

  

and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A. This Section H(4) does not create an obligation on the part of the
Company to modify the Plan or this Award Agreement and does not guarantee that
the Options will not be subject to interest and penalties under Section 409A.  
    (5) Delivery of the Shares underlying the Options upon exercise will be
subject to the Participant satisfying any applicable federal, state, local and
foreign tax withholding obligations. The Company shall have the power and the
right to deduct or withhold from all amounts payable to the Participant in
connection with the Options, or otherwise, or require the Participant to remit
to the Company, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Company may permit or require the Participant to satisfy, in
whole or in part, the tax obligations by withholding Shares that would otherwise
be received upon exercise of the Options.        (6) This Award Agreement shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required, or as the Committee determines are advisable. The Participant agrees
to take all steps the Company determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Award Agreement.        (7) All obligations of the Company
under the Plan and this Award Agreement, with respect to the Awards, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.        (8) To the extent not preempted by federal law, this Award
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware.     

(I)

Acceptance of Award. Acceptance of this Award requires no action on the part of
the Participant and the Participant will be deemed to have agreed to all terms
and conditions hereof. If the Participant, however, desires to refuse the Award,
the Participant must notify the Company in writing. Such notification should be
sent to CIT Group Inc., Human Resources Department, 1 CIT Drive, Livingston, New
Jersey 07039, no later than thirty (30) days after receipt of this Award
Agreement.

     IN WITNESS WHEREOF, this Award Agreement has been executed by the Company
by one of its duly authorized officers as of the Date of Award.

   CIT Group Inc.   [exhibit10_8x4x1.jpg]     James J. Duffy   Executive Vice
President   Human Resources


4

--------------------------------------------------------------------------------